Title: Republicans of Georgetown to Thomas Jefferson, 6 March 1809
From: Georgetown, D.C. Republicans,Reintzel, Daniel,Mason, John
To: Jefferson, Thomas


          
Sir 
 George Town March 6th 1809
           The republicans and friends of the late administration, of George Town, animated by the purest sentiments of gratitude and affection, beg leave to express to you those emotions inspired by the interesting crisis of your departure from public life.
          Devoted as you have been for so long a period of time, to the service of your country, endeared by your unceasing cares for our national prosperity, can we reflect on your retirement from public duty without feelings of the liveliest nature! But Sir, your country can demand no more. You have contributed your share to the public weal. At the shrine of patriotism, long have you laboured sacrificed domestic ease and quiet.
          When we reflect on the various & trying scenes thro which you have passed, from the dawn of our national existence to the present period; your unremitted exertions to promote the happiness of your country, and the signal success with which your labors have been crowned, we feel a reverential gratitude to that providence, who has conferred on us such an instrument of his favor:
          In reviewing your long political career, from its commencement to the concluding scene, in the many and high departments you have filled, in times of war, and in times of peace, it is a matter of triumph to your fellow citizens, that you have ever pursued one undeviating course; in no instance, have you departed from those sublime principles, proclaimed by that charter, which declared our independence as a nation. Justice, moderation, and philanthropy have been the distinguishing characteristics of your public conduct, and in your late arduous and exalted station, your talents and virtues have shone with undiminished splendor:
          To preserve peace, to promote agriculture, commerce, and manufactures, to diminish public burthens, to cement the union, and to perpetuate the rights and liberties of your country, these have been the grand objects of your unwearied efforts; Nor can we forget the enlargement of our empire, by the acquisition of territory incalculable in value.
          Such has been your administration; May your successors profit by the illustrious example!
          While we regret that your just and liberal policy has not exempted us from the rapacity of foreign nations, actuated solely by interest and ambition, we feel assured that no American will hesitate to rally round the standard of his insulted country in defence of that freedom and independence, atchieved by the wisdom of sages, and consecrated by the blood of heroes.
          With proud exultation we reflect that our country has produced patriots, whose memories will be inscribed in the temple of fame, among those immortal benefactors of man, who have delighted to employ their lives in mitigating the evils, and advancing the happiness of the human race: In this number Sir, Your name will stand eminently conspicuous.
          In contimplating your domestic virtues and social qualities, the picture tho less dazzling is equally pleasing. Benevolence, generosity, and charity, those amiable ornaments of the human character, have been displayed by you in their fullest lustre, and those best acquainted with your private walks, are your most ardent and sincere admirers.
          The applause of a grateful people, that brightest of rewards, will follow you to the shades of retirement, while the recollection of the past, and the prospect of the future will enliven your declining days.
          Before we conclude the valedictory tribute, accept the genuine effusions of our hearts; May many years of health and happiness be yet in store for you! May you long enjoy that exalted felicity resulting from conscious rectitude, and may the evening of your life be as serene and tranquil, as its meridian has been resplendent & glorious.
          
             J: Mason
            Chairman
          
            
              Danl Reintzel Secretary
         